DETAILED ACTION

1.	This action is responsive to the communications filed on 10/28/2020.
2.	Claims 1-4, 6, 9-11, are pending in this application.
3.	Claims 5, 7, 8, have been cancelled.
4.	Claims 12-16 have been withdrawn due to a previous restriction requirement.

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-4, 6, 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-3, 6, 9, 10, are rejected under 35 U.S.C. 103 as being unpatentable over Brough (US 2015/0133076) in view of Berg et al. (US 2009/0125465) and Olarig et al. (US 2004/0143707).
	Regarding claim 1, Brough disclosed:
	A mobile terminal comprising: 
2a memory having a plurality of applications stored therein (Paragraph 24, storing information in an application table in memory on currently running (i.e., stored) applications);  
(Paragraph 24, application table that is created and stored in memory) configured to receive application information (Paragraph 25, collected data) 4corresponding to the respective applications, and generate status information of the applications, scorresponding to the application information (Paragraph 27, perform checks such as exceeding thresholds)(Paragraphs 24-27, the application table (i.e., application manager) stores information on currently running applications. Application data is summed by computing the applications latest average CPU usage, latest memory usage, battery usage, number of times an application has crashed, and current application storage (i.e., application information). A check is performed that analyzes the collected data to determine if storage has exceeded a threshold, battery exceeded a threshold, data use exceeded a threshold, or data use exceeded a plan limit (i.e., status information); and  
6a controller configured to determine execution history information of the applications 7through the status information provided from the application management module (Paragraphs 29-30, step 8 is performed to get and combine the data (i.e., after steps 1-5, which include gathering the status information). Step 8.1 gets a list of running applications (i.e., execution history).
Brough did not explicitly disclose wherein the application manager comprises: 9an application information collector configured to collect cache data size 10information of the respective applications at preset time intervals; and 11a comparator configured to generate the status information of the 12applications by comparing the cache data size information of the applications collected 13by the application information collector to reference values corresponding to the 14respective applications.
(Paragraph 143, using application characteristic data (ACD) to estimate cache usage. Paragraph 145, executing under the direction of the CPU. Paragraph 185, one way to collect ACD for memory objects is to set the sampler mechanism to monitor the reuse for the largest object size, in this case, 64 bytes (i.e., preset time intervals, every time 64 bytes is the largest size)); and 
11a comparator configured to generate the status information of the 12applications by comparing the cache data size information of the applications collected 13by the application information collector to reference values corresponding to the 14respective applications (Paragraph 78, gathering memory usage information includes a processor operating to execute a sequence of operations. Paragraph 359, comparing the amount of coherence activities that take place for differently sized memory objects (i.e., caches). The amount of miss activity (i.e., status information) associated with a memory object size A corresponding (i.e., comparing) to the actual access size (i.e., reference values) of the memory reference can be compared with the miss activity associated with the memory object size O corresponding to the cache line size…if this differs from the cache line size (i.e., comparing)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Brough with Berg because the references involve gathering application statistics to measure performance, and as such, are within the same environment.  
(Berg, Paragraph 58).
	Brough and Berg did not explicitly disclose wherein the reference values corresponding to the respective applications indicate accumulated cache data size information of the respective applications before the cache data size information are collected by the application information collector, and after the comparator compares the cache data size information of the applications to the reference values corresponding to the respective applications, the cache data size information2Application No.: 16/245,842Response to Office Action of July 9, 2020 of the applications, collected by the application information collector, is updated into the accumulated cache data size information of the applications.
	However, in an analogous art, Olarig disclosed wherein the reference values corresponding to the respective applications indicate accumulated cache data size information of the respective applications before the cache data size information are collected by the application information collector (Paragraph 31, Figure 4, cache partitions are allocated 4KB of cache address space (i.e., accumulated cache data size). Paragraph 21, using a moving or running hit average to represent an average number of hits to a cache over a particular period of time. The moving/running hit average is used to determine whether to increase or decrease the cache size. As such, the cache data sizes are determined before the hit averages);
	after the comparator compares the cache data size information of the applications to the reference values corresponding to the respective applications, the (Paragraph 31, Figure 4, after gathering the cache data sizes, an initial pass is done where, using the hit average, if the cache is above the hit average (for example, cache 406), then the cache is allocated more space (cache 406 getting 2KB more space). In pass 2, an updated hit average is determined and the cache sizes are changed accordingly but based on what was used in pass 1 (i.e., updated into accumulated cache data size information)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Brough and Berg with Olarig because the references involve gathering application statistics to measure performance, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the accumulated cache data sizes of Olarig with the teachings of Brough and Berg in order to dynamically adapt to current trend or activity of the cache partitions (Olarig, Paragraph 26).
	Regarding claim 6, the claim is substantially similar to claim 1. However, claim 6 also recites storing the execution history information of the respective applications and the status information corresponding to the respective applications (Brough, Paragraphs 24-27, the application table stores information on currently running applications (i.e., execution history). Application data is summed by computing the applications latest average CPU usage, latest memory usage, battery usage, number of times an application has crashed, and current application storage. A check is performed that analyzes the collected data to determine if storage has exceeded a threshold, battery exceeded a threshold, data use exceeded a threshold, or data use exceeded a plan limit (i.e., status information)). Therefore, the claim is rejected under the same rationale. 
	Regarding claim 2, the limitations of claim 1 have been addressed. Brough, Berg, and Olarig disclosed:
	further comprising a communicator 2configured to transmit the status information or the execution history information of the 3applications to an external server through a network under control of the controller (Brough, Paragraph 6, the M2AppMonitor (stored on the device) enables monitoring of key app performance and quality metrics. The M2AppMonitor app on the devices sends the quality and performance data gathered on the device to the M2AppMonitor cloud based servers (i.e., external server) for analysis).
	Regarding claim 3, the limitations of claim 1 have been addressed. Brough, Berg, and Olarig disclosed:
	fur1fyrtffffffasdfasdfther comprising a display configured to display a result to a user, the result being sensed by the controller based on the status 25 information or the execution history information of the applications (Brough, Paragraph 6, if the app’s resource usage greatly exceeds the category’s norm, the M2AppMonitor user will be alerted of the app’s high resource usage. Alerting the users to problems on the device using a simple notification screen (i.e., display)).
 	Regarding claim 9, the limitations of claim 6 have been addressed. Brough, Berg, and Olarig disclosed:
	further comprising transmitting 2the status information or the execution history information of the applications to an external 3server through a network (Brough, Paragraph 6, the M2AppMonitor enables monitoring of key app performance and quality metrics. The M2AppMonitor app on the devices sends the quality and performance data gathered on the device to the M2AppMonitor cloud based servers (i.e., external server) for analysis).
	Regarding claim 10, the limitations of claim 6 have been addressed. Brough, Berg, and Olarig disclosed:
	further comprising displaying a 2sensing result to a user, the sensing result being generated based on the status information or the 3execution history information of the applications (Brough, Paragraph 6, if the app’s resource usage greatly exceeds the category’s norm, the M2AppMonitor user will be alerted of the app’s high resource usage. Alerting the users to problems on the device using a simple notification screen (i.e., displaying)).

	
Claims 4, 11, are rejected under 35 U.S.C. 103 as being unpatentable over Brough (US 2015/0133076) in view of Berg et al. (US 2009/0125465), Olarig et al. (US 2004/0143707), and Yang et al. (US 2016/0063850).
	Regarding claim 4, the limitations of claim 1 have been addressed. Brough, Berg, and Olarig disclosed:
	further comprising to output a result sensed by the controller based on the status information or the 3execution history information of the applications (Brough, Paragraph 6, if the app’s resource usage greatly exceeds the category’s norm, the M2AppMonitor user will be alerted of the app’s high resource usage. Alerting the users to problems on the device using a simple notification screen).
	Brough and Berg did not explicitly disclose an audio generator configured to output a result as an audio signal to a user.
However, Yang disclosed an audio generator configured to output a result as an audio signal to a user (Paragraph 30, the alert mode that is selected can have an audio component and/or a visual component that corresponds to detected activity level. Figure 9 showing an speaker (i.e., audio output module)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Brough, Berg, and Olarig with Yang because the references alert users to application activity levels and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio signal of Yang with the teachings of Brough, Berg, and Olarig in order to be advantageous for a device to produce an output that corresponds to or has been adapted for one or more environmental conditions (Yang, Paragraph 64).
	Regarding claim 11, the limitations of claim 6 have been addressed. Brough, Berg, Olarig, and Yang disclosed:
	further comprising outputting a sensing result, the sensing result being generated based on the status information or the 3execution history information of the applications (Brough, Paragraph 6, if the app’s resource usage greatly exceeds the category’s norm, the M2AppMonitor user will be alerted of the app’s high resource usage. Alerting the users to problems on the device using a simple notification screen).

However, Yang disclosed outputting a sensing result as an audio signal to a user (Paragraph 30, the alert mode that is selected can have an audio component and/or a visual component that corresponds to detected activity level. Figure 9 showing an speaker).
	One of ordinary skill in the art would have been motivated to combine the teachings of Brough, Berg, and Olarig with Yang because the references alert users to application activity levels and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the audio signal of Yang with the teachings of Brough, Berg, and Olarig in order to be advantageous for a device to produce an output that corresponds to or has been adapted for one or more environmental conditions (Yang, Paragraph 64).


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C NGUYEN whose telephone number is (571)270-5663.  The examiner can normally be reached on M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.C.N/           Examiner, Art Unit 2443                                                                                                                                                                                             

/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451